Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2007

Robinson v. Graves
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5037




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Robinson v. Graves" (2007). 2007 Decisions. Paper 1051.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1051


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-237                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 06-5037
                                   ________________

                               CHARLES M. ROBINSON

                                            v.

                              HON. HENLEY T. GRAVES
                                 ________________

                    On Appeal From the United States District Court
                               For the District of Delaware
                              (D.C. Civ. No. 06-cv-00504)
                      District Judge: Honorable Gregory M. Sleet
                                   ________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    May 17, 2007

               BEFORE: BARRY, AMBRO and FISHER, Circuit Judges

                                  (Filed May 31, 2007)

                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

       Charles Robinson appeals from the District Court’s order dismissing his complaint

as frivolous under 28 U.S.C. § 1915(e)(2)(B). Because we determine that the appeal is

lacking in arguable legal merit, we will dismiss it under 28 U.S.C. § 1915(e)(2)(B).
       According to Robinson’s complaint, in 2001 the Honorable Henry Graves, the

defendant in this suit, presided over criminal proceedings involving Robinson. In

September 2003, Robinson threatened to kill Judge Graves as well as his family. Despite

the threat, Judge Graves continued to preside over the case and render decisions affecting

Robinson’s sentence, rejecting a motion to correct his sentence. Robinson appealed the

denial of his motion arguing that Judge Graves was biased and that he was acting as a

judge in a case that he had a personal interest in and should, therefore, be recused. The

Delaware Supreme Court found no error.

       Robinson then filed a pro se action under 42 U.S.C. § 1983 in the United States

District Court for the District of Delaware seeking to remove Judge Graves from his case.

The District Court, after granting Robinson’s motion to proceed in forma pauperis,

dismissed his complaint under § 1915(e)(2)(B) based on judicial immunity.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Having granted

Robinson leave to proceed in forma pauperis on appeal, we now determine whether his

appeal should be dismissed pursuant to§ 1915(e)(2)(B). An appeal must be dismissed if it

has no arguable basis in law or fact. § 1915(e)(2)(B); Neitzke v. Williams, 490 U.S. 319,

325 (1989).

       In 1996, Congress amended 42 U.S.C. § 1983 to provide that “injunctive relief

shall not be granted” in an action brought against “a judicial officer for an act or omission

taken in such officer’s judicial capacity . . . unless a declaratory decree was violated or



                                              2
declaratory relief was unavailable.” Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000)

Robinson complains of actions taken by Judge Graves in his official capacity, no

declaratory decree was involved, and he cannot demonstrate that declaratory relief is

unavailable. Because his appeal lacks merit, we will dismiss it under § 1915(e)(2)(B).




                                                3